Case 1:18-cv-00303-RGA Document 66 Filed 11/19/18 Page 1 of 2 PageID #: 1540



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 BAXTER HEALTHCARE CORPORATION,                    )
                                                   )
                              Plaintiff,           )
                                                   )
                v.                                 )    C.A. No. 18-303-RGA
                                                   )
 HOSPIRA, INC. and ORION CORP.,                    )
                                                   )
                              Defendants.          )

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff and Counter-Defendant Baxter

Healthcare Corporation (“Baxter”) and Defendants and Counter-Plaintiffs Hospira, Inc. and

Orion Corp. (collectively, “Hospira”) jointly stipulate that: (1) all claims brought by Baxter in

this action are dismissed with prejudice, and (2) all counterclaims brought by Hospira in this

action are dismissed with prejudice. Each party shall bear its own attorneys’ fees, expenses, and

other costs in connection with the above-captioned action.



Date: November 19, 2018                                Respectfully submitted,

POTTER ANDERSON & CORROON LLP                          CONNOLLY GALLAGHER LLP

/s/ Philip A. Rovner                                   /s/ Arthur G. Connolly, III
Philip A. Rovner (#3215)                               Arthur G. Connolly, III (#2667)
Jonathan A. Choa (#5319)                               Ryan P. Newell (#4744)
Alan R. Silverstein (#5066)                            The Brandywine Building
Hercules-Plaza                                         1000 West Street
P.O. Box 951                                           Wilmington, DE 19801
Wilmington, DE 19899                                   Phone: (302) 757-7300
Phone: (302) 984-6000                                  aconnolly@connollygallagher.com
provner@potteranderson.com                             rnewell@connollygallagher.com
jchoa@potteranderson.com
asilverstein@potteranderson.com
Case 1:18-cv-00303-RGA Document 66 Filed 11/19/18 Page 2 of 2 PageID #: 1541



OF COUNSEL                                      OF COUNSEL

Neal Seth                                       Bradford P. Lyerla
Lawrence M. Sung                                Sara T. Horton
Bethany A. Corbin                               Yusuf Esat
WILEY REIN LLP                                  Ren-How Harn
1776 K Street N.W.                              JENNER & BLOCK LLP
Washington, DC 20006                            353 N. Clark Street
Phone: (202) 719-7000                           Chicago, IL 60654-3456
nseth@wileyrein.com                             Phone: (312) 222-9350
lsung@wileyrein.com                             blyerla@jenner.com
bcorbin@wileyrein.com                           shorton@jenner.com
                                                yesat@jenner.com
                                                rharn@jenner.com

Attorneys for Plaintiff Baxter Healthcare       Attorneys for Defendants Hospira, Inc. and
Corporation                                     Orion Corp.




              SO ORDERED on this _____ day of ________ 2018.


                                                    ________________________________
                                                                U.S.D.J.


6006695




                                            2
